Citation Nr: 1627496	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to March 1987, with subsequent service in the Reserve, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico.

In August 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The claim was remanded in June 2014 to obtain additional treatment records; verify the Veteran's periods of service; and afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence, which relates to the issue on appeal.  In an October 2015 submission, he specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

The Veteran has not had a chronic bilateral elbow disorder, as opposed to pain, at any time since filing his claim for compensation.


CONCLUSION OF LAW

A bilateral elbow disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, March 2010 and July 2010 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, and post-service medical records were obtained.  Pertinent VA examinations were obtained in May 2012 and August 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges the Veteran's November 2015 statement that he has ulnar collateral ligament damage and that the 2014 VA examiner did not sense the ligament rubbing over the ulnar nerve when the elbow was bent.  However, a review of the examination report shows that the appropriate testing and evaluation was performed.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).

To the extent that the Veteran appears to contend that the 2014 VA examination was not adequate in that the examiner did not provide a correct diagnosis, the only evidence that has been presented that the examiner did not conduct an appropriate examination consists of the Veteran's own contentions.  Consequently, the Board concludes that clear evidence to the contrary has not been presented to overcome the presumption of regularity.  Therefore, the Board finds that the 2014 examination is indeed adequate.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA for residuals of injury incurred or aggravated during INACDUTRA, or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014); 38 C.F.R. § 3.6 (2015).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs from his active and Reserve service include several examinations.  Examinations in September 1979, November 1986, and April 1991 all revealed clinically normal upper extremities.  An examination in the 1990s, although the specific date is not clearly legible, also revealed clinically normal upper extremities.  Reports of medical histories for the November 1986 and April 1991 examinations both show that the Veteran denied having a painful or "trick" elbow.  In the November 1986 report of medical history, the Veteran reported being in excellent health except for minor problems with knees and elbows.  He reported having eczema on his elbow and also having swollen joints from physical training.  The only elbow complaints in the Veteran's STRs pertain to having warts in November 1980; a skin condition in April 1981; and eczema in October 1983.  There is no record of any injuries or any diagnosis of an elbow joint disorder.

The Veteran was afforded a VA examination in May 2012.  He reportedly was diagnosed with resolved elbow strain in 1995.  The Veteran reported that in about 1995, he began feeling like something was rubbing when he did his push-ups and was unable to complete physical training.  He reported being treated with medication and gradually returning to physical activity and passing his physical training test.  The Veteran reported that after that, his elbows would hurt if he was too aggressive doing push-ups.  The examiner noted that the Veteran had had right shoulder surgery in March 2012 and was in a sling.  The Veteran reported that his left elbow was not sore as he was not doing push-ups due to the right shoulder injury.  The examiner noted that there was no treatment for the elbows.  Following examination, the examiner opined that no chronic elbow condition was identified on examination that day.  X-rays in connection with the VA examination were reported to be normal.
At his hearing, the Veteran testified injuring his elbows in the early 1900s and being placed on light duty as a result.  See August 2012 Hearing Transcript (T.) at 4-5.  He testified that he had a diagnosis of tennis elbow.  Id. at 7.  He also testified that he reported not having pain to the VA examiner as he was not having pain at that point in time as a result of only being able to do passive movements because of his shoulder surgery.  Id. at 9-10.  

A record dated in July 2014 shows a diagnosis of localized arthritis, but does not specify that such diagnosis applied to the Veteran's elbows. 

The Veteran was provided a VA examination in August 2014.  He was diagnosed with tennis elbow per claims file review, resolved, not found on current exam.  The Veteran reported straining his elbows doing push-ups in 1987.  He reported being treated in 1994 and that his elbows would hurt if was too aggressive doing push-ups.  The examiner noted that there was no treatment for the elbows.  The Veteran reported having arthritis in almost all joints and that the medications worked on his elbows as well.  Following examination, the examiner opined that there was no documentation of a bilateral elbow disability found.  The examiner reported that a review of the Veteran's VA treatment records since 2009 did not show subjective, objective, or diagnosis of bilateral elbow disability.  The examiner reported that arthritis was not found.  The examiner concluded that the current elbow exam was unremarkable, tennis elbow was not found, and arthritis was not found.  

Post-service treatment records have not shown a diagnosis of a bilateral elbow disorder or any treatment for the Veteran's bilateral elbows.  Statements during this appeal show that the Veteran reported having arthritis.  See, e.g., April 2011 correspondence.  He has also reported that he believes he has ligament damage.  See November 2015 statement.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral elbow disorder is denied.  Although the Veteran's STRs do not show any elbow joint complaints, the Board finds that the Veteran is competent and credible to report having elbow pain in service and being placed on profile as a result.  In this regard, the Veteran has reported that such occurred during a period of a ACDUTRA during his Reserve service.  However, a chronic bilateral elbow disorder has not been shown at any time since the claim for service connection.  As such, the Board need not address whether such reported injury is confirmed as having occurred during a period of ACDUTRA.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed bilateral elbow disorder.  

In this case, the Veteran has been afforded two examinations and neither examiner has diagnosed the Veteran with a bilateral elbow disorder.  X-rays in May 2010 were shown to be normal, while the 2014 examiner reported that X-rays were again normal.  His treatment records throughout this appeal have not shown a currently diagnosed disorder.  As the VA examiners' opinions were formed after interviewing and examining the Veteran, and include a well-reasoned rationale, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a bilateral elbow disorder since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a bilateral elbow disorder at any time during the appeal period.  

The Board acknowledges that the Veteran is not a lay person, as he has medical knowledge through his career as a psychologist.  However, he has not been shown to have expertise pertaining to the musculoskeletal system.  Moreover, despite the Veteran's reports of pain and diagnoses of tennis elbow and arthritis, the objective evidence of record does not show any diagnoses.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

At no time since the Veteran filed his claim for service connection for a bilateral elbow disorder in March 2010 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral elbow disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral elbow disorder is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral elbow disorder is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


